DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gerber, WO2018/108990.
Regarding claim 1, Gerber discloses (figs. 1-3) a three-position disconnector switch (100), comprising:
an earthing contact (42);
a power out contact (55);
a power in contact (32);
a first piston (40); and
a second piston (30),

where in a disconnected switch position (fig.2A) the first piston (40) is configured to make an electrical connection with the power out contact (55) and the second piston (30) is configured to make an electrical connection with the power out contact (55), and
where in an earthed switch position (fig.2D) the first piston (40) is configured to make an electrical connection with the earthing contact (42) and with the power out contact (55) and the second piston (30) is configured to make an electrical connection with the power out contact (55).
Regarding claim 2, Gerber further discloses where in the connected switch position the three-position disconnector switch is configured such that the first piston (40) does not make an electrical connection with the power in contact (32) [fig. 2B].
Regarding claim 3, Gerber further discloses where in the disconnected switch position the three-position disconnector switch is configured such that the first piston (40) does not make an electrical connection with the power in contact (32) [fig. 2A].
Regarding claim 4, Gerber further discloses where in the disconnected switch position the three-position disconnector switch is configured such that the second piston (30) does not make an electrical connection with the earthing contact (42) [fig. 2A].
Regarding claim 5, Gerber further discloses, where in the earthed switch position the three-position disconnector switch is configured such that the second piston (30) does not make an electrical connection with the earthing contact (42) [fig. 2D].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Thomas, DE102006053376.
Regarding claim 14, Gerber fails to disclose wherein the first piston is configured to move along a first axis and the second piston is configured to move along a second axis, and wherein the first axis is parallel to the second axis and the first axis is spaced laterally to or at least partly above the second axis.
Thomas discloses (fig. 4) a disconnector where a first piston (107) is configured to move along a first axis, a second piston (108) is configured to move along a second axis, and where the first axis is parallel to the second axis and the first axis is spaced laterally to the second axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact arrangement of Gerber with the teaching of Thomas, thereby providing a similar system for connection, thus achieving the same results.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Kikukawa et al, US 8791379 [Kikukawa].
Regarding claim 15, Gerber fails to explicitly disclose a low voltage or medium voltage switchgear or control gear, comprising: one or more three-position disconnector switches.
Kikukawa discloses (figs. 10-11) a medium voltage switchgear, comprising: one or more three-position disconnector switches (106a) [col.1, lines 30-38].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Gerber with the teaching of Kikukawa, thereby providing a switch capable of operating in the medium voltage range.
Allowable Subject Matter
s 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior art fails to teach or show, alone or in combination, the claimed three-position disconnector switch, where in the connected switch position a distance between a first end of the first piston and the power in contact is less than a distance between a second end of the first piston and the earthling contact.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu, Johnson et al, Lang et al, Hyrenbach et al, Jecke et al, Slade et al and Gutalj are examples of switchgears comprising three-position disconnectors, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833